Title: William Bingham to the American Commissioners, 14 November 1777
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Pierre M/que Novem 14th 1777
I have been prevented from having the honor of writing to you for some considerable time past, as an Embargo has been laid upon all Shipping bound to Europe, in Consequence of some Dispatches, which the General received from France.
I vainly hoped that it would be a Forerunner to a Commencement of Hostilities, but it is now taken off; and there seems to be no appearance of such an Event taking Place in a short time.
Inclosed I have the honor to convey you, several Gazettes, which will inform you of the latest Intelligence that I have received from America; except, what has arrived here this Day from St. Eustatius in a Letter, a Copy of which you will please to find herewith. Several other Letters (one from America) likewise mention the Loss of Philadelphia. These Letters seem rather founded on Reports, than on a full and clear Knowledge of the Fact; but the Reports of this unfortunate Event are conveyed thro such a Variety of Channels, that the most incredulous can hardly doubt it; and presumptive Proof in this Case, almost amounts to positive.
Altho to a Mind open to Conviction every Circumstance will have Room to operate, yet I would willingly persuade myself that this disastrous Piece of News is premature.
Should Genl. Washington have been again repulsed, I think his Army could not have behaved with that Bravery, which should distinguish Troops, to whom the Defence of a City that was the Seat of the Congress, and the Pride of America, was committed; neither do I think they have acted with that Vigour and Effect, which might be expected in a Band of Freemen, voluntarily engaging in the noblest of Causes, and contending for all that is dear and valuable.
The unremitting Attention of Genl. Howe has been engaged, and the full exertion of his Forces has been bent, towards this one Object. From the Moment he landed his Troops at the Head-of-Elk, he has advanced with great Rapidity, and with well concerted Movements.
Perhaps the Advantages he will derive from this important Acquisition, are rather specious, than real, rather splendid, than substantial. It may perhaps raise the drooping Spirits of the Ministry and their Friends, and facilitate their Designs in Europe; it may perhaps spread Despondency and Dejection thro the Minds of some of the timid and irresolute in America; but whilst our free and independent Spirit is not humbled, whilst our Strength is still unbroken, and whilst the same Vigor continues in our Councils and our usual Ardor in the Field, we certainly have no Reason to apprehend any great Danger.
Rouzed by the Progress of the British Forces, and Stimulated by Resentment for the destructive Rage of Howe’s Army, and the wanton and merciless Barbarity of Burgoynes, the People of America will rise as a Man to save themselves from such a cruel scourge.
If we turn our Eyes towards Canada and the North, we shall find Matter of Consolation for the Miscarriages of the South; Genl. Gates has pushed on his operations with unlook’d-for Success, and in all Probability will soon drive the Enemy out of that Quarter.
Should a Confirmation of this News arrive I shall duly transmit it to you.
I have forwarded the Stores &c. from Dunkirk, in several armed Vessels bound for Portsmouth and Connecticut. I have the honor to be with due Respect Gentlemen Your obedient humble Servant
Wm. Bingham
 
Notation: Wm: Bingham Esqr Lettr Martiniqe 14th Novr. 1777
